As filed with the Securities and Exchange Commission on April 1, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21597 PRIMECAP Odyssey Funds (Exact name of registrant as specified in charter) 225 South Lake Avenue, Suite 400 Pasadena, CA 91101-3005 (Address of principal executive offices) (Zip code) Michael J. Ricks 225 South Lake Avenue, Suite 400 Pasadena, CA 91101-3005 (Name and address of agent for service) (626) 304-9222 Registrant’s telephone number, including area code Date of fiscal year end: October 31, 2013 Date of reporting period:January 31, 2013 Item 1. Schedule of Investments. Schedule of Investments PRIMECAP Odyssey Stock Fund January 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 94.9% Consumer Discretionary - 9.2% Ascena Retail Group, Inc. (a) $ Bed Bath & Beyond, Inc. (a) CarMax, Inc. (a) Carnival Corp. DIRECTV (a) Limited Brands, Inc. Macy’s, Inc. Mattel, Inc. Ross Stores, Inc. Sony Corp. - ADR TJX Cos., Inc. Walt DisneyCo. (The) Whirlpool Corp. Consumer Staples - 1.8% Kellogg Co. PepsiCo, Inc. Energy - 6.3% Cameron International Corp. (a) Cenovus Energy, Inc. Encana Corp. EOG Resources, Inc. Exxon Mobil Corp. Hess Corp. National Oilwell Varco, Inc. Noble Energy, Inc. Range Resources Corp. Schlumberger Ltd. Southwestern Energy Co. (a) Transocean Ltd. (a) Financials - 9.6% American Express Co. Charles Schwab Corp. (The) Chubb Corp. (The) Comerica, Inc. Marsh & McLennan Cos., Inc. Mercury General Corp. Willis Group Holdings PLC Health Care - 29.0% Abbott Laboratories AbbVie, Inc. Affymetrix, Inc. (a) Amgen, Inc. Biogen Idec, Inc. (a) Boston Scientific Corp. (a) Eli Lilly & Co. GlaxoSmithKline PLC - ADR Johnson & Johnson Medtronic, Inc. Novartis AG - ADR PerkinElmer, Inc. Roche Holding AG - CHF Sanofi - ADR Industrials - 12.3% Alaska Air Group, Inc. (a) Arkansas Best Corp. Babcock & Wilcox Co. (The) Boeing Co. (The) C.H. Robinson Worldwide, Inc. Caterpillar, Inc. CIRCOR International, Inc. CSX Corp. European Aeronautic Defence and Space Co. N.V. - EUR FedEx Corp. Honeywell International, Inc. Norfolk Southern Corp. PACCAR, Inc. Ritchie Bros. Auctioneers, Inc. Rockwell Automation, Inc. Southwest Airlines Co. Union Pacific Corp. United Parcel Service, Inc. - Class B Information Technology - 20.2% Accenture PLC - Class A Activision Blizzard, Inc. Adobe Systems, Inc. (a) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. ASML Holding N.V. Cisco Systems, Inc. Corning, Inc. Diebold, Inc. Electronic Arts, Inc. (a) EMC Corp. (a) Google, Inc. - Class A (a) Hewlett-Packard Co. Intel Corp. Intuit, Inc. KLA-Tencor Corp. L.M. Ericsson Telephone Co. - ADR MasterCard, Inc. - Class A Microsoft Corp. NeuStar, Inc. - Class A (a) NVIDIA Corp. Oracle Corp. QUALCOMM, Inc. Symantec Corp. (a) Texas Instruments, Inc. Thomson Reuters Corp. Visa, Inc. - Class A Xilinx, Inc. Yahoo!, Inc. (a) Materials - 5.3% Cabot Corp. Dow Chemical Co. (The) E.I. du Pont de Nemours and Co. Greif, Inc. - Class A Greif, Inc. - Class B Monsanto Co. Newmont Mining Corp. Potash Corp. of Saskatchewan, Inc. Schweitzer-Mauduit International, Inc. Utilities - 1.2% Exelon Corp. Public Service Enterprise Group, Inc. TOTAL COMMON STOCKS (Cost $1,128,006,462) $ Shares Value SHORT TERM INVESTMENTS - 4.8% Dreyfus Treasury Prime Cash Management Fund $ TOTAL SHORT TERM INVESTMENTS (Cost $73,849,739) TOTAL INVESTMENTS (Cost $1,201,856,201) ^ - 99.7% Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt CHF Swiss Francs EUR Euros (a) Non-Income Producing The Global Industry Classification Standard (GICS ®) was developed by and is the exclusive property of MSCI Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by PRIMECAP Management Company. ^ The cost basis of investments for federal income tax purposes at January 31, 2013 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Schedule of Investments PRIMECAP Odyssey Growth Fund January 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 96.0% Consumer Discretionary - 7.8% Ascena Retail Group, Inc. (a) $ Bed Bath & Beyond, Inc. (a) CarMax,Inc. (a) Carnival Corp. Deckers Outdoor Corp. (a) DIRECTV (a) DreamWorks Animation SKG, Inc. - Class A (a) Limited Brands, Inc. Mattel, Inc. Royal Caribbean Cruises Ltd. Shutterfly, Inc. (a) Sony Corp. - ADR TJX Cos.,Inc. Energy - 3.4% Cenovus Energy, Inc. Encana Corp. EOG Resources, Inc. Hess Corp. National Oilwell Varco,Inc. Noble Energy, Inc. Oceaneering International, Inc. Range Resources Corp. Schlumberger Ltd. Southwestern Energy Co. (a) Transocean Ltd. (a) Financials - 5.6% Berkshire Hathaway, Inc. - Class B (a) Charles Schwab Corp. (The) Chubb Corp. (The) Marsh & McLennan Cos.,Inc. Health Care - 42.0% Abbott Laboratories Abiomed, Inc. (a) Accuray, Inc. (a) Affymetrix, Inc. (a) Amgen, Inc. Biogen Idec, Inc. (a) BioMarin Pharmaceutical, Inc. (a) Boston Scientific Corp. (a) Cepheid, Inc. (a) Charles River Laboratories International, Inc. (a) Conceptus, Inc. (a) (b) Dendreon Corp. (a) Eli Lilly & Co. GlaxoSmithKline PLC - ADR Illumina, Inc. (a) ImmunoGen, Inc. (a) (b) Insulet Corp. (a) InterMune, Inc. (a) Johnson & Johnson Life Technologies Corp. (a) Medtronic, Inc. Momenta Pharmaceuticals, Inc. (a) Nektar Therapeutics (a) Novartis AG - ADR NuVasive, Inc. (a) OraSure Technologies, Inc. (a) PerkinElmer, Inc. QIAGEN N.V. (a) Roche Holding AG - CHF Seattle Genetics, Inc. (a) Waters Corp. (a) Industrials - 7.2% AECOM Technology Corp. (a) Babcock & Wilcox Co. (The) C.H. Robinson Worldwide,Inc. Caterpillar, Inc. CIRCOR International, Inc. European Aeronautic Defence and Space Co. N.V. - EUR Expeditors International Washington, Inc. FedEx Corp. IDEX Corp. Jacobs Engineering Group, Inc. (a) JetBlue Airways Corp. (a) Pall Corp. Ritchie Bros. Auctioneers, Inc. Rockwell Automation, Inc. Southwest Airlines Co. United Continental Holdings, Inc. (a) United Parcel Service, Inc. - Class B Information Technology - 28.6% Accenture PLC - Class A Adobe Systems, Inc. (a) Altera Corp. Applied Materials, Inc. ASML Holding N.V. Corning, Inc. Cree, Inc. (a) Cymer, Inc. (a) Electronic Arts, Inc. (a) EMC Corp. (a) Flextronics International Ltd. (a) FormFactor,Inc. (a) Google,Inc. - Class A (a) Hewlett-Packard Co. Intel Corp. Intuit, Inc. Jabil Circuit, Inc. KLA-Tencor Corp. L.M. Ericsson Telephone Co. - ADR MasterCard, Inc. - Class A Micron Technology, Inc. (a) Microsoft Corp. Motorola Solutions, Inc. NetApp, Inc. (a) NeuStar,Inc. - Class A (a) Nuance Communications, Inc. (a) NVIDIACorp. QUALCOMM, Inc. Rambus, Inc. (a) Research In Motion Ltd. (a) SanDisk Corp. (a) Stratasys, Ltd. (a) Symantec Corp. (a) Texas Instruments, Inc. Trimble Navigation Ltd. (a) Visa, Inc. - Class A 30 Workday, Inc. - Class A (a) Xilinx, Inc. Materials - 1.4% Monsanto Co. Praxair, Inc. TOTAL COMMON STOCKS (Cost $1,737,578,145) $ Shares Value SHORT TERM INVESTMENTS - 3.8% Dreyfus Treasury Prime Cash Management Fund $ TOTAL SHORT TERM INVESTMENTS (Cost $92,264,370) TOTAL INVESTMENTS (Cost $1,829,842,515) ^ - 99.8% Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt CHF Swiss Francs EUR Euros (a) Non-Income Producing (b) Considered an affiliated company of the fund as the fund owns 5% or more of the outstanding voting securities of such company. The Global Industry Classification Standard (GICS ®) was developed by and is the exclusive property of MSCI Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS is aservice mark of MSCI and S&P and has been licensed for use by PRIMECAP Management Company. ^ The cost basis of investments for federal income tax purposes at January 31, 2013 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Schedule of Investments PRIMECAP Odyssey Aggressive Growth Fund January 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 91.2% Consumer Discretionary - 9.2% Amazon.com, Inc. (a) $ Ascena Retail Group, Inc. (a) Callaway Golf Co. CarMax,Inc. (a) DIRECTV (a) DreamWorks Animation SKG, Inc. - Class A (a) Quiksilver, Inc. (a) Royal Caribbean Cruises Ltd. Shutterfly, Inc. (a) Sony Corp. - ADR Tesla Motors, Inc. (a) Consumer Staples - 2.1% Boulder Brands, Inc. (a) (b) Energy - 3.3% Cabot Oil & Gas Corp. Cameron International Corp. (a) EOG Resources, Inc. National Oilwell Varco,Inc. Range Resources Corp. Rex Energy Corp. (a) Transocean Ltd. (a) Financials - 2.4% CME Group, Inc. MarketAxess Holdings,Inc. MSCI, Inc. (a) Health Care - 34.3% 2,606,573 Abiomed, Inc. (a) (b) 2,997,500 Accuray, Inc. (a) 688,200 Affymetrix, Inc. (a) 205,200 Biogen Idec, Inc. (a) 592,800 BioMarin Pharmaceutical, Inc. (a) 672,100 Boston Scientific Corp. (a) 875,500 Cardica, Inc. (a) 957,600 Cepheid, Inc. (a) 14,000 Charles River Laboratories International, Inc. (a) 1,669,750 Conceptus, Inc. (a) (b) 692,000 Dendreon Corp. (a) 5,866,100 Dyax Corp. (a) (b) 1,789,187 Fluidigm Corp. (a) (b) 112,000 Illumina, Inc. (a) 3,627,417 ImmunoGen, Inc. (a) 996,400 Insulet Corp. (a) 2,978,000 InterMune, Inc. (a) 327,200 KaloBios Pharmaceuticals, Inc. (a) 929,838 Luminex Corp. (a) 507,500 Momenta Pharmaceuticals, Inc. (a) 2,324,800 Nektar Therapeutics (a) 405,000 NuVasive, Inc. (a) 1,582,600 OraSure Technologies, Inc. (a) 1,529,739 Pharmacyclics, Inc. (a) 432,214 QIAGEN N.V. (a) 417,300 Roche Holding AG - CHF 2,917,500 Seattle Genetics, Inc. (a) 5,600 SurModics, Inc. (a) 74,000 XenoPort, Inc. (a) Industrials - 9.5% 390,000 Alaska Air Group, Inc. (a) 497,400 Arkansas Best Corp. 120,500 C.H. Robinson Worldwide,Inc. 262,000 CIRCOR International, Inc. 43,800 Colfax Corp. (a) 1,202,200 Delta Air Lines, Inc. (a) 16,000 Expeditors International of Washington, Inc. 173,900 Hertz Global Holdings, Inc. (a) 321,900 Jacobs Engineering Group, Inc. (a) 4,094,525 JetBlue Airways Corp. (a) 82,600 Pall Corp. 584,200 Polypore International, Inc. (a) 326,600 Ritchie Bros. Auctioneers, Inc. 56,000 RPX Corp. (a) 907,000 Southwest Airlines Co. 87,000 Spirit Airlines, Inc. (a) 1,201,000 United Continental Holdings, Inc. (a) 260,000 US Airways Group,Inc. (a) 325,000 Vitran Corp, Inc. (a) 830,738 Zipcar, Inc. (a) Information Technology - 28.9% 25,000 3D Systems Corp. (a) 2,892,071 Active Network, Inc. (a) 1,092,000 Adobe Systems, Inc. (a) 80,000 Akamai Technologies, Inc. (a) 493,300 Altera Corp. 20,000 Applied Materials, Inc. 148,302 ASML Holding N.V. 53,600 Audience, Inc. (a) 2,483,982 comScore, Inc. (a) (b) 507,200 Cree, Inc. (a) 225,000 Cymer, Inc. (a) 1,214,000 Electronic Arts, Inc. (a) 665,000 EMC Corp. (a) 489,900 ExactTarget, Inc. (a) 673,183 FARO Technologies, Inc. (a) 302,700 FEI Co. 3,830,200 Flextronics International Ltd. (a) 716,300 FormFactor,Inc. (a) 72,090 Google, Inc. - Class A(a) 1,402,100 Guidance Software, Inc. (a) (b) 275,000 Intuit, Inc. 184,000 iSoftStone Holdings Ltd. - ADR (a) 350,000 Jabil Circuit, Inc. 373,300 KLA-Tencor Corp. 1,000,000 Micron Technology, Inc. (a) 420,000 Monster Worldwide, Inc. (a) 498,200 NetApp, Inc. (a) 150,798 NeuStar, Inc. - Class A (a) 962,600 Nuance Communications, Inc. (a) 169,400 NVIDIACorp. 93,806 Pactera Technology International Ltd. - ADR (a) 143,559 Peregrine Semiconductor Corp. (a) 76,500 QUALCOMM, Inc. 140,000 Rambus, Inc. (a) 602,900 Research In Motion Ltd. (a) 1,732 Responsys, Inc. (a) 662,000 SanDisk Corp. (a) 200,000 SMART Technologies, Inc. - Class A (a) 563,700 Stratasys Ltd. (a) 329,900 Symantec Corp. (a) 336,600 Trimble Navigation Ltd. (a) 1,000 VMware, Inc. - Class A(a) 969,600 Websense, Inc. (a) 60,000 Yahoo!, Inc. (a) Materials - 1.5% 272,300 Monsanto Co. 94,100 Potash Corp. of Saskatchewan, Inc. TOTAL COMMON STOCKS (Cost $1,446,084,476) $ Shares Value SHORT TERM INVESTMENTS - 9.1% Dreyfus Treasury Prime Cash Management Fund $ TOTAL SHORT TERM INVESTMENTS (Cost $190,590,095) TOTAL INVESTMENTS (Cost $1,636,674,571) ^ - 100.3% Liabilities in Excess of Other Assets - (0.3)% ) TOTAL NET ASSETS - 100.0% $ 2,084,421,751 ADR American Depository Receipt CHF Swiss Francs (a) Non-Income Producing (b) Considered an affiliated company of the fund as the fund owns 5% or more of the outstanding voting securities of such company. The Global Industry Classification Standard (GICS ®) was developed by and is the exclusive property of MSCI Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by PRIMECAP Management Company. ^ The cost basis of investments for federal income tax purposes at January 31, 2013 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Security Valuation Securities traded on a national securities exchange are valued at the last reported sales price at the close of regular trading on each day the exchanges are open for trading. Securities traded on the National Association of Securities Dealers Authorized Quotations (“NASDAQ”) are valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price. Non-U.S. traded stocks are valued at the last sale price or official closing price in the primary local market where the stock is traded. Securities traded on an exchange for which there have been no sales are valued at the mean between the bid and ask price. Securities for which quotations are not readily available are stated at their respective fair values as determined in good faith by a valuation committee of the Investment Advisor in accordance with procedures approved by the Trust’s Board of Trustees. In determining fair value, the Funds take into account all relevant factors and available information. Consequently, the price of a security used by a Fund to calculate its net asset value per share (“NAV”) may differ from quoted or published prices for the same security. Fair value pricing involves subjective judgments, and there is no single standard for determining a security’s fair value. As a result, different mutual funds could reasonably arrive at a different fair value for the same security. It is possible that the fair value determined for a security is materially different from the value that could be realized upon the sale of that security or from the values that other mutual funds may determine. Investments in other funds are valued at their respective net asset values as determined by those funds, in accordance with the 1940 Act. Valuation Measurements The Funds have adopted fair valuation accounting standards which establish an authoritative definition of fair value and set forth a hierarchy for measuring fair value. These standards require additional disclosure about the various inputs and valuation techniques used to develop themeasurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received in the sale of an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used to value the asset or liability.These standards state that “observable inputs” reflect the assumptions that market participants would use in valuing an asset or liability based on market data obtained from independent sources. “Unobservable inputs” reflect the Funds’own assumptions about the inputs market participants would use to value the asset or liability. Various inputs are used in determining the value of each Fund’s investments.These inputs are summarized in the three broad levels below: Level 1– Unadjusted quoted prices in active markets for identical securities to which the Trust has access at the date of measurement. Level 2– Other significant observable inputs (including quoted prices for similar or related securities in both active and inactive markets, interest rates, foreign exchange rates, and fair value estimates for foreign securities indices). Level 3– Significant unobservable inputs to the extent observable inputs are unavailable (including the Funds’own assumptions in determining fair value of investments based on the best available information). The following table provides the fair value measurements of applicable Fund assets by level within the fair value hierarchy for each Fund as of January 31, 2013.There were no significant transfers into or out of Level 1 and Level 2 during the reporting period.These assets are measured on a recurring basis. PRIMECAP Odyssey Stock Fund Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Description Total Equity Common Stock1 $ $
